HERRICK, J.
This is an action to recover the purchase price of groceries. The defendants are husband and wife, living together *485as such. Part of the groceries were purchased by the husband, and part by the wife. The plaintiff’s testimony is that the groceries were purchased for the use of the defendants’ family. The presumption is that a married woman who purchases groceries for the use of the family does so as the agent of her husband. Lindholm v. Kane, 92 Hun, 369, 36 N. Y. Supp. 665. The .husband was legally liable for such groceries, and the wife was not, either for what her husband or what she purchased. Edwards v. Woods, 131 N. Y. 350-352, 30 N. E. 237. The goods were all charged to the husband by the plaintiff at the time of the purchase. The wife did not agree to become personally responsible for the indebtedness. The judgment, as against the defendant Mary Shull, should therefore be reversed.
Judgments of the county court and of the justice, as against the defendant Mary Shull, reversed, with costs in both courts, and of this appeal. All concur.